Citation Nr: 1818937	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a cervical spine disorder.  

7.  Entitlement to service connection for a lumbar spine disorder.  

8.  Entitlement to service connection for a bilateral hip disorder.  

9.  Entitlement to service connection for a bilateral ankle disorder.

10.  Entitlement to service connection for a bilateral foot disorder.  

11.  Entitlement to service connection for a bilateral knee disorder. 

12.  Entitlement to service connection for a gastrointestinal disorder.  

13.  Entitlement to service connection for an acquired psychiatric disorder, to included depression, anxiety, and posttraumatic-stress disorder (PTSD).

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

15.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2015 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include anxiety, depression, and PTSD.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2016, the Veteran submitted a timely substantive appeal for all the claims on appeal, including service connection for a gastrointestinal disorder, characterized as a reflux condition.  While the issue of service connection for a gastrointestinal disorder has not been certified to the Board, the Board will take jurisdiction in light of the perfected appeal.

The Board notes that the Veteran submitted a new service connection claim for a right shoulder disorder within one year of the February 2015 rating decision that denied service connection for a right shoulder disorder.  As such, the Board will construe the new claim as a timely notice of disagreement.  Therefore, the February 2015 rating decision is not final and still on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for psychiatric, left shoulder, heart, neck, back, bilateral hip, bilateral knee, bilateral ankle, bilateral foot, and gastrointestinal disorders, as well as TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right shoulder disorder is related to active duty service.    

2.  The Veteran's bilateral hearing loss was not caused by or related to active duty service.

3.  The Veteran's tinnitus was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a right shoulder disorder, hearing loss, and tinnitus. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Right Shoulder Disorder

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's right shoulder disorder.  

As an initial matter, the Board observes that while there is some evidence in the record to suggest that the Veteran's right shoulder disorder may have preceded his active duty service, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, the Veteran's August 1965 enlistment examination does not report any diagnosis of a right shoulder disorder.  Moreover, it appears that the finding that the Veteran had a preexisting right disorder was largely based upon statements from the Veteran, and not based upon any medical documentation that was reviewed.  Thus, the Board will accept that there was no right shoulder disability prior to service.  See 38 U.S.C. § 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017). 

The Veteran's service treatment records indicate that he had a right shoulder injury, including a dislocation, during service.  Further, the objective medical evidence, in conjunction with the Veteran's credible statements, reflects that he had problems consistent with a right shoulder disability that was related to service.  Specifically, the February 2015 VA examiner opined that the Veteran's right shoulder disorder "was caused or incurred by a shoulder dislocation" during service.  Further, the Veteran also submitted a July 2015 private opinion which supports the finding of a relationship between his right shoulder disorder and active service.   

The Board acknowledges that the evidence includes negative opinions by VA examiners which indicate the Veteran's right shoulder disorder is not related to service.  Specifically, the February 2015 examiner opined that the Veteran's right shoulder disability preexisted service.  However, as discussed, there is no clear and convincing evidence that his right shoulder disability preexisted service.  Further, the March 2016 examiner stated that the service treatment records do not show evidence of a right shoulder dislocation during service.  However, the Board observes that this finding is clearly contradicted by the medical evidence, including the service treatment records and the February 2015 VA examination.  As a result, these opinions are less probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a right shoulder disorder should be granted.

Bilateral Hearing Loss and Tinnitus

Based upon the evidence of record, the Board determines that service connection is not warranted for the Veteran's bilateral hearing loss and tinnitus.  

In this case, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or a diagnosis related to hearing loss or tinnitus.  Further, there is no evidence that the Veteran was exposed to significant noise in service - especially considering that he was only in service for less than 5 months.  Moreover, the Veteran's separation examination and report of medical history do not reveal tinnitus or any hearing loss for VA purposes.  Next, the post-service medical evidence indicates that the first evidence of hearing loss and tinnitus was over 40 years after service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of hearing loss and tinnitus since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for these disorders weighs against the Veteran's claims.  Further, the Board notes that the Veteran filed a claim for VA benefits prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty, despite his contentions to the contrary. 

Here, the Board places significant value on the opinions from the March 2012 VA examiner who evaluated the Veteran's bilateral hearing loss and tinnitus.  Specifically, the examiner performed a detailed review of the Veteran's service and medical treatment records and a thorough physical examination.  The examiner determined that the Veteran's hearing loss and tinnitus were not related to service as he did not have any complaints until over 40 years later.  Further, given the nature of the hearing loss, the examiner opined that the Veteran's hearing loss and tinnitus were more likely related to the normal aging process.  Moreover, the Board observes that the Veteran did not have any complaints related to tinnitus at the time of the examination.  

Additionally, the Board notes that the Veteran has provided a July 2015 opinion from his medical provider that generally states his hearing loss and tinnitus are related to active duty.  Nevertheless, the medical provider did not provide any supporting rationale for his opinions.  As such, his opinions are not sufficient evidence to establish a nexus between his hearing loss/tinnitus and active duty service.  

The Board has also considered the statements made by the Veteran relating his disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, while the Veteran can provide competent testimony regarding symptoms of tinnitus and hearing loss, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his disorders are related to service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claims for hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disorder is granted.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Veteran has asserted that his psychiatric, left shoulder, heart, neck, back, bilateral hip, bilateral knee, bilateral ankle, bilateral foot, and gastrointestinal disorders are related to active duty service. 

The Board notes that the Veteran's July 2015 opinion from his treating medical provider states that these disorders are all related to active service.  Therefore, as the post-service evidence indicates that these disorders may be related to service, VA examinations to determine the nature, severity, and etiology of these disorders are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's TDIU and SMC claims, the Board is unable to adjudicate these claims until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in San Juan, Puerto Rico, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his psychiatric, left shoulder, heart, neck, back, bilateral hip, bilateral knee, bilateral ankle, bilateral foot, and gastrointestinal disorders.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder is etiologically related to the Veteran's period of service.  

With respect to a psychiatric disorder, if PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any other development deemed necessary in order to adjudicate the TDIU and SMC claims, including obtaining any VA examinations or opinions that are necessary to adjudicate the claim.

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


